Broyles, C. J.
Where it is sought to bring to. this court the evidence introduced upon a trial, without incorporating the evidence in the bill of exceptions, and the bill of exceptions recites that a number of witnesses “testified in behalf of the plaintiff in error, as is shown by a brief of *92tlie evidence as approved by the court and made a part of the record,” and further that the plaintiff in error tenders her bill of exceptions within thirty days from the date of the judgment complained of, and specifies “a brief of the evidence as approved by the court” as a part of the record to be transmitted to this court, the brief of evidence thus specified is the brief of evidence, which is identified by the bill of exceptions as homing been a/pproved at the time it was tendered to the judge; and where it appears that the bill of exceptions was not certified by the judge until after the expiration of the thirty days, though it was tendered within that period of time, a brief of evidence approved after the expiration of the thirty days can not be recognized by this court as the brief of evidence specified in the bill of exceptions; and, the brief of evidence so specified not having been transmitted as a part of the record, and it appearing from the certificate of the judge that no such brief of evidence exists, there is before this court no evidence upon which the judgment granting a nonsuit, can be reviewed. Days v. Atlanta & Charlotte Air-Line Ry. Co., 101 Ga. 785 (29 S. E. 21).
Decided April 6, 1934.
Vara A. Majette, Ralph L. Dawson, for plaintiff.
Bryan, Middlebroolcs & Carter, Gibbs & Symmes, for defendants.

Writ of error dismissed.


MacIntyre and Guerry, JJ., concur.